DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 18-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim 18 invention requires a display attached to the exercise device, a computer contained within the display, the computer configured to connect with the internet or other computer network to access a collection of routines. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 11 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The last line of the claim recites “and that displays power exerted by the rider”. Examiner notes that the Specification fails to teach the step of displaying power exerted by the rider. The specification only mentions power in paragraph 33, where it is noted that the computer may store workout parameters and rider’s fitness progress based on the duration of the workout, power exerted during prior workouts, calories burned or other parameters.” Therefore, the claimed subject matter of displaying power on the stationary bike appears to be new matter. 
Claims 12-17 are rejected by virtue of their dependency from claim 11. 
Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “wherein the computer further stores information of workout parameters of other riders, and wherein the display displays the information of workout parameters of other riders.” Examiner notes that the Specification fails to disclose the step of displaying information of workout parameters of other riders. Claim 13 is rejected by virtue of dependency from claim 12. 


Allowable Subject Matter
Claims 4, 6, and 9 are allowed.



Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
	Regarding the written description rejections presented in the previous Office Action, Applicant argues that the Specification covers a broad disclosure of displaying “various information”, or “numerical, textual or graphical information”. Examiner notes that the claim contains a specific limitation requiring a specific piece of information (power) that is displayed on the display. Therefore, the Specification needs to provide the same level of specificity to fully support the claim. Applicant further argues that paragraph 33 of the Spec, since it discloses saving “the rider’s fitness progress based on...power exerted during prior workouts..” that a person having ordinary skill in the art would have understood that the display of power, like the display of other workout parameters, is within the disclosure of the Specification. Examiner notes that whether one of ordinary skill in the art could devise a way to accomplish the claimed display is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled din the art to make and use the claimed invention does not satisfy the written description requirement if details of how the claim is performed are not disclosed. Applicant further argues that the Specification’s teachings of displaying cadence and resistance means that one skilled in the art would reasonably understand that the display of power, since it is a function of both resistance and cadence, is within the disclosure of the Specification. Examiner notes that the Spec does indeed mention cadence and resistance, but it still fails to show the display of power. 
Applicant further argues that US Pats. 6,468,185 and 6,793,608 incorporate by reference the display of power. Examiner notes that these patents do not explicitly disclose displaying power, as recited in the claim. 
For at least the foregoing reasons, the Claim 11 and all claims depending therefrom are still rejected as lacking written description. 
	Regarding claim 12, Applicant argues that The Specification discloses storage of data for “many unique users”. Examiner notes that this portion of the Specification implies that a user would use a unique ID or a Smart Card to identify their personal data on a device which can store the data of many users. This paragraph does not support the claimed limitation “wherein the display displays the information of workout parameters of the other riders”. Therefore the rejection of claim 12 has been maintained as well. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784